Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/375834 filed 12/07/2021.     
Claims 1-19 have been examined and fully considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition ofmatter, or any new and useful improvement thereof, may obtain a patent therefor, subject to theconditions and requirements of this title.
1. The claimed invention of Claims 1-19 are directed to non-statutory subject matter. 
The invention of the independent Claims 1-19 are drawn towards a method of diagnosing whether a subject has obesity based on the correlation of a combination of biomarkers( applicant refers to this combination as mBMI- which is metabolomics BMI and is based off of BMI associated with biomarkers) with the disease. Applicant compares the mBMI to a reference and makes the diagnosis based on this.  Therefore, the claim is directed towards the statutory category of invention, a method that involves the judicial exception of a natural correlation. Since applicant does not claim anything additional that makes the method more than the natural correlation, such as specific 
 In re Alappat, 33 F.3d 1526, 31 USPQ2d 1545 (Fed. Cir. 1994)
See in re Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __,132 S.Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo). Also, process claims that aredirected to abstract ideas, such as the claims in Bilski v. Kappos & MPEP § 2106.01. 
See Parker v. Flook, 437 U.S. 584 (1978)- ruled that an invention that departs from the prior art only in its use of a mathematical algorithm is patent-eligible only if the implementation is novel and nonobvious. The algorithm itself must be considered as if it were part of the prior art. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, & 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1-6 & 17-19, there are a few confusing/unclear parts in all of the independent claims. First, applicant claims, “diagnosing obesity or obesity related disease”. For this, it is unclear if applicant has disclosure for all realms that could be interpreted as “related,” and one person could view, “related,” differently from another person. Therefore, this is a relative term that is not defined by the claim, and is unclear and requires correction.
Also, with respect to the independent claims, it is unclear how the diagnosis and measurement step of the metabolites is performed. Is it done by a specific device like a mass spectrometer? Is this a mental process? Or is the diagnosis and measurement done through programming of a particular device? And, does any difference from the reference standard indicate a positive diagnosis? It is also unclear how the mBMI value is calculated, and again if this is done through mental process or by computer. Further—it is unclear if the computer processor is programmed to accomplish this or is 
Further, it is unclear what is going on in the instantly claimed formula for mBMI. Non of what the coefficient, or intercept could be is defined in the claim, and further, it is not specified how a metabolite value is found. Therefore, it’s unclear how one could make and use the invention without undue experimentation as is claimed. Correction is required. 
With respect to Claim 19, more fore claim interpretation, Claim 19 is very broad and does not specify reagents applicant is referring to as this is a very broad category of possibilities. For instance, water could be considered a reagent as instantly claimed, and all that is instantly required in the claims as a kit reads on the statutory category of a device is a reagent of some sort, and a vessel of some sort. The rest of the language in Claim 19 is read as intended use for the device.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-19 are rejected under 35 U.S.C. 103(a) as being obvious over GALL in US 20150362510 in view of BUTTE in “Global metablomic profilinq targeting childhood obesity in the Hispanic population(as cited on IDS dated 10/09/2019) and further in view of Marques-Vidal in “Association between Inflammator and Obesity Markers in a Swiss Population-Based Sample”. 
	With respect to Claims 1-6, &17-19, GALL et al. teach of Biomarkers relating to insulin resistance and insulin resistance-related disorders are provided, as well as methods for using such biomarkers as biomarkers for insulin resistance, dysglycemia, type-2 diabetes, and cardiovascular disease. In addition, methods for monitoring the respective disorders or conditions of a subject (abstract). GALL et al. also teach specifically of obesity being an insulin resistance related disorder(paragraph 0007-0008). Among many other biomarkers, GALL et al. teach that urate and sphingomyelin, glucose, and their derivatives can be biomarkers(paragraph 0051-0053, 0062, 0063, 0067-0068, 0072 among others) and also teach of detecting glycerophosphorylcholine(GPC) and glutamate(Tables 1, 2, 3, & 4) and cortisone(Table 5). GALL et al. also teach of administering test compounds for treatment of the disorder(an effective amount of therapy/test agent)(paragraph 0052), and determining it’s efficacy(paragraphs 0075-0077), and also of measuring and associating BMI with disease state and the measured metabolites(Table 6, paragraphs 0121-0122, 0062). GALL et al. further teach of making the diagnosis of the disease state of condition(of which obesity is one), based on comparison to see if it is modulated with respect to a reference sample(paragraph 0024 & 0062 & 0007-0008). GALL et al. do not specifically 
	BUTTE et al. is used to remedy this. BUTTE et al. more specifically teach of global metabolomic profiling in nonobese and obese children. PC(principal component) analysis was used to identify PC correlating with BMI and adiposity(which reads on applicants instant mBMI). Eight such PC were identified. Some PC Included urate and glutamate(as instantly claimed) (abstract, materials and methods, p.261 col.2, paragraph 1-3 & Table 6). It would have been obvious for one of ordinary skill in the art to perform a combined score analysis with BMI and found biomarkers for obesity as done in BUTTE in the method of GALL due to the fact that the metabolic pathways that underlie the development and progression of obesity and other associated metabolic diseases remain uncertain, and due to the need in the art for better understanding and detection of causes of the diseases. Due to the advantage metabolomics, which is the measurement of low-molecular weight metabolites such as nutrient intermediates, hormones, and other signaling molecules, when using the techniques of BUTTE in the method of GALL, one of ordinary skill in the art would be able to better determine a direct link between BMI and the biomarkers due to the combined analysis(BUTTE, Page 256, Column 2). Also, for the kit claim 19, it would have been obvious to one of ordinary skill in the art to include all of the elements needed for analysis together in a kit to aid in ease of use. GAL and BUTTE et al. do not teach of ridge regression for calculation of metabolomic associated BMI and obesity.
	MARQUES-VIDAL et al. is used to remedy this. MARQUES-VIDAL teach of associations between obesity markers (BMI, waist circumference and %body fat) and 
	With respect to Claim 7, GALL et al. teach of the sample being a blood sample(paragraph 0022).
With respect to Claim 8, GALL et al. teach of detection with HPLC and MS among the possibility for use of other instruments(paragraph 0059). 
With respect to Claim 9, GALL et al. teach of the disease related to obesity being insulin resistance among other diseases (abstract & paragraphs 0007-0008).
With respect to Claim 10, GALL et al. teach of detecting acid variants of some of the biomarkers, for instance glutamic acid (paragraph 0064).
With respect to Claim 11, GALL et al. teach of determining whether the biomarker increases or decreases with respect to the reference level (paragraph 0081).
With respect to Claims 12-13, BUTTE et al. teach of using a reference BMI of non-obese subjects, and also of what level of measurements indicate obesity (Table I, near top).
With respect to Claim 14-16, BUTTE et al. teach of measuring body composition and other anthropometric measurements and using all of the values/scores on Table I to 
Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. 
The 101 rejection is maintained and remains true even though applicant has added a computer processor to the claim language and an equation as applicant does not claim that the computer processor is “programmed to” perform the claimed steps. If claimed as so, this would read on a structural change in the processor, but as this language is not used, it merely reads as a generic computer. Further, applicant has not instantly added any specific measurement which would change the natural biological sample from how it naturally occurs.
The 112 rejections are maintained as shown above and are further clarified. 
With respect to the prior art, all rejections are maintained. A new piece of prior art is also used due to the amendments instantly made by applicants. Applicant argues that the prior art does not teach of using the claimed instant method, which due to the new amendments includes ridge regression. The new reference MARQUES-VIDAL teaches of the obviousness of using ridge regression for an analysis as instantly claimed.
Applicant will have a much easier time overcoming the instant prior art if they can make amendments to overcome the 112 and 101 issues.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797